Citation Nr: 1106883	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-10 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin rash, including due 
to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In March 2010, the Veteran testified at a video-
hearing before the undersigned.  This appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

In June 2010, the Board denied the Veteran's claim of service 
connection for skull mutations, degenerative disc disease, 
headaches, heart disease including myocardial infarctions, 
multiple tumors, kidney cancer, and bone disease including bone 
cancer, including due to his exposure to ionizing radiation, and 
remanded his claims of service connection for a rash, varicose 
veins, and allergies, including due to ionizing radiation 
exposure.  In a subsequent September 2010 rating decision, the RO 
granted service connection for varicose veins and allergies.  
Therefore, the only issue remaining for the Board to consider is 
the Veteran's claim of service connection for a rash, including 
due to ionizing radiation.  See Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997) (holding that the RO's award of service 
connection for a particular disability constitutes a full award 
of benefits on the appeal initiated by the veteran's notice of 
disagreement on such issue).  

In November 2010, the Veteran made an application to 
reopen claims of service connection for bone and kidney 
cancer, including due to ionizing radiation.  These issues 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  




FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that a chronic skin rash was present in-service 
or that any current skin rash is related to service, including 
the Veteran's alleged exposure to ionizing radiation.


CONCLUSION OF LAW

A skin rash was not incurred or aggravated during military 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1153, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the United 
States Court of Appeals for Veterans Claims (Court) observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  There is also no issue as to 
veteran status.

Next, the Board finds that written notice provided in June 2005, 
August 2005, November 2005, March 2006, and June 2006, prior to 
the September 2006 rating decision, along with the notice 
provided in April 2007 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the laws and regulations governing 
the assignment of disability ratings and effective dates as 
required by the Court in Dingess, supra.  While the Veteran was 
not provided notice of the laws and regulations governing 
disability ratings and effective dates prior to the initial 
adjudication of his claim, providing him this notice in the April 
2007 letter, followed by a readjudication of the claims in the 
March 2008 supplemental statement of the case, "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  Likewise, while the Veteran was not provided 
updated VCAA notice as directed to by the Board in the June 2010 
remand, the Board finds that the claimant is not prejudiced by 
this lack of additional notice because the VCAA letters outlined 
above had earlier provided him with complete VCAA notice and the 
failure to provide additional notice is therefore harmless error.  
See Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 
22 Vet. App. 97 (2008).  Furthermore, the Board finds that even 
if the above letters failed to provide the Veteran with adequate 
38 U.S.C.A. § 5103(a) notice, this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the above 
letters as well as the rating decision, statement of the case, 
and supplemental statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a review of 
the record on appeal shows that VA obtained and associated with 
the record all available and identified in-service and post-
service records including the Veteran's March 1955 separation 
examination and all of his post-service treatment records from 
Saint Anthony Hospital, Dr. Charles Tollett, and the Oklahoma VA 
Medical Center.  In this regard, the Board notes that in October 
2005 and again in December 2010 the Veteran notified the RO that 
he had no other evidence to provide VA in support of his claim.  
Moreover, the appellant's representative specifically notified 
the Board at his hearing that the claimant received all of his 
medical treatment at the Oklahoma VA Medical Center and the RO 
has obtained and associated with the claim's files all of these 
treatment records.  (Parenthetically, the Board notes that 
notwithstanding the Veteran's personal hearing testimony 
regarding his VA treatment records containing an opinion by the 
VA Chief of Pathology diagnosing him with radiation poisoning, 
the VA treatment records are negative for such a diagnosis.)  

As to the Veteran's service treatment records and personnel 
records, in reply to the Veteran's request for his records, the 
National Personnel Records Center (NPRC) notified him in November 
2004 that his records were not available.  Similarly, in reply to 
the RO's request for his records, the NPRC notified the RO in 
January 2006 and March 2006 that the Veteran's service records, 
including any DD 1141, Record of Occupational Exposure to 
Ionizing Radiation, were not available and no alternative source 
for these records could be located.  In March 2006, the RO made a 
formal finding of unavailability as to the Veteran's service 
records.  Moreover, in November 2005, January 2006, and March 
2006, the RO notified the Veteran of the loss of his service 
records and of the unavailability of any alternative records.  
Furthermore, at the March 2010 hearing the Veteran was informed 
that his service records had been lost and notified that no 
alternative source for these records could be located.  He was 
also asked if he had copies of any of these missing records and 
testified that he did not. 

Where, as here, "service . . . records are presumed destroyed, . 
. . the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The cases, however, do not establish a heightened "benefit of 
the doubt," but rather only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing the claims, and to explain its 
decision when the veteran's medical records have been destroyed.  
The case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. Brown, 
9 Vet. App. 46 (1996).  Therefore, adjudication of the appeal may 
go forward without these records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially relevant 
and material to the claim").  

As to VA's development obligation under 38 C.F.R. § 3.311, if 
any, in letters dated in April 2005, August 2005, and November 
2005 the RO asked the Veteran to provide VA with the details 
regarding his radiation exposure.  Using the information obtained 
from the Veteran, the RO requested both a dose estimate and his 
DD 1141.  In September 2005, the United States Army Radiation 
Standard and Dosimetry Laboratory notified the RO that a search 
of its files for records of exposure to ionizing radiation failed 
to locate any records of the Veteran.  And, as noted above, NPRC 
in January 2006 and March 2006 notified the Veteran that his DD 
1141 was not available and no alternative source for these 
records could be located.  Given the above development, the Board 
finds that VA has also satisfied any duty to assist the Veteran 
it may have had under 38 C.F.R. § 3.311.

As to the treatment records from physicians that the Veteran 
testified he saw in the 1960's using his United States Post-
Office Aetna and Blue-Cross/Blue-Shield insurance, the Board 
finds that VA adjudication of this appeal may go forward without 
a request for these records because the claimant also testified 
that the physicians he saw were deceased and his records were not 
available and the claimant failed to previously provide VA with 
authorizations to request these records despite being asked to do 
so on numerous occasions.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially relevant 
and material to the claim"); Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991) (holding that "the duty to assist is not always a 
one-way street.  If a [V]eteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the purtative 
evidence.").  

Lastly, the Board finds that the post-remand VA examination the 
Veteran was provided with in July 2010 is both adequate to 
adjudicate the claim and substantially complies with the Board's 
remand directions because the examiner, after a review of the 
record on appeal and an examination of the claimant, provided a 
diagnosis for all the appellant's current skin disorders as well 
as an opinion as to the origins or etiology of these skin 
disorders with citation to relevant evidence found in the claim's 
files.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate); Dyment, supra; D'Aries, 
supra.

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that his skin rash was caused by his 
military service including his exposure to ionizing radiation 
cleaning and being around tools as a "tool keeper" working at 
Fort Hood because his tools had been used during nuclear weapons 
testing at the White Sands Missile Range.  It is also requested 
that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Other specifically enumerated diseases, 
including arthritis, calculi of the kidney, cardiovascular renal 
disease including hypertension, endocarditis including all 
valvular heart disease, and malignant tumors including of the 
spinal cord, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

As to disease or injury caused by the alleged radiation exposure, 
service connection may also be established in one of two other 
ways.  Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  
First, if a Veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation) and, after 
service, developed one of the specifically enumerated cancers, it 
will be presumed that the cancer was incurred in-service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The list of the 
specifically enumerated cancers are as follows:  (i) Leukemia 
(other than chronic lymphocytic leukemia); (ii) Cancer of the 
thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; 
(v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) 
Cancer of the small intestine; (viii) Cancer of the pancreas; 
(ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); 
(xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis B 
is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of 
the urinary tract; (xvi) Bronchiolo-alveolar carcinoma; Note: For 
the purposes of this section, the term "urinary tract" means 
the kidneys, renal pelves, ureters, urinary bladder, and urethra; 
(xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) 
Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of 
the ovary. 

The list of the specifically enumerated radiation-risk activities 
include: onsite participation at atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki, Japan 
during specific periods of time; and service at specific nuclear 
weapons production facilities.  38 C.F.R. §§ 3.309(d)(3). 

Second, if a Veteran was exposed in service to ionizing radiation 
and, after service, developed one of the specifically enumerated 
diseases within a period specified for each by law, then his 
claim is referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there is 
a reasonable possibility that the disease was incurred in-
service.  38 C.F.R. § 3.311.  The list of the specifically 
enumerated diseases are as follows:  (i) All forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; 
(vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; 
(ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) 
Tumors of the brain and central nervous system; (xxi) Cancer of 
the rectum; (xxii) Lymphomas other than Hodgkin's disease; 
(xxiii) Prostate cancer; and (xxiv) Any other cancer.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Radiation Presumption

The Veteran claims that his skin rash was caused by exposure to 
ionizing radiation while on active duty.  However, the Board 
notes that the record is negative for the Veteran's rash ever 
being diagnosed as a cancer.  

Therefore, service connection based on the presumptions found at 
38 C.F.R. § 3.309(d) must be denied for a rash because the 
claimed disability is not one of the specifically enumerated 
cancers listed at 38 C.F.R. § 3.309(d) as being caused by 
radiation exposure.  Likewise, 38 C.F.R. § 3.311 is inapplicable 
to the claim because the rash is also not one of the specifically 
enumerated radiogenic diseases listed in that regulation.  

Accordingly, the Board will next consider whether the Veteran is 
entitled to service connection for his skin rash on a direct 
basis.  Combee, supra.

Direct Service Connection

As to service incurrence under 38 C.F.R. § 3.303(a), the Board 
notes that the Veteran is both competent and credible to report 
on the fact that he saw a rash on his legs and shoulders in-
service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  

However, the service treatment record, which consists of the 
Veteran's March 1955 separation examination, while positive for 
scars on the face, is negative for complaints or diagnoses of 
symptoms of a skin rash or a diagnosis of a skin rash.  Moreover, 
the Board finds more credible the separation examination, which 
is negative for complaints or a diagnosis for the claimed 
disorder, than the Veteran's claims that he had this problem 
while on active duty.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  
Accordingly, entitlement to service connection for a skin rash 
based on in-service incurrence must be denied despite the fact 
that the Veteran claimed he had skin rashes while on active duty. 
 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1955 and first seen with 
complaints and/or treatment for a skin rash in 1980 thereafter 
diagnosed as, among other things, eczema and dermatitis, to be 
compelling evidence against finding continuity.  Put another way, 
the twenty-five year gap between the Veteran's discharge from 
active duty and the first evidence of the claimed disorder weighs 
heavily against his claim.  See Maxson, supra; Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report on the 
fact that he felt and/or saw red and itchy skin on his shoulders 
and legs.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  The Board also acknowledges that the Veteran's 
representative is competent to provide evidence about what he 
sees.  Id.

However, upon review of the claim's folders, the Board finds that 
the Veteran's and his representative's assertions that the 
claimant has had this problem since service are not credible.  In 
this regard, the Veteran and his representative's claims are 
contrary to what is found in the March 1955 separation 
examination and the post-service medical records.  In these 
circumstances, the Board gives more credence and weight to the 
medical evidence of record, which is negative for complaints, 
diagnoses, or treatment for a skin rash for twenty-five years 
following his separation from active duty, than the Veteran's and 
his representative's claims.  Therefore, entitlement to service 
connection for a skin rash based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's skin 
rash and an established injury, disease, or event of service 
origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease incurred 
therein).  In this regard, the June 2010 VA examiner, after a 
review of the record on appeal and an examination of the 
claimant, diagnosed the Veteran with atopic diathesis and fixed 
drug eruptions and thereafter opined that these skin disorders 
were not due to his military service, including his alleged 
radiation exposure.  This opinion is not contradicted by any 
other medical opinion of record.  See Colvin v. Derwinski 1 Vet. 
App. 171, 175 (1991) (VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).

As to the Veteran's and his representative's assertions that the 
claimant's skin rash was caused by his military service, 
including his in-service radiation exposure, the Board 
acknowledges as it did above that the appellant is competent to 
give evidence about what he sees and feels and his representative 
is competent to give evidence about what he sees.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.   
However, as noted above, the Board finds that these assertions 
regarding the Veteran having a skin rash since service lacks 
credibility.  Id.  The Board also finds more competent and 
credible the opinion provided by the July 2010 VA examiner than 
the Veteran and his representative lay claims.  See Black v. 
Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative 
value of medical statements, the Board looks at factors such as 
the individual knowledge and skill in analyzing the medical 
data).

Based on the discussion above, the Board also finds that service 
connection for a skin rash is not warranted based on the initial 
documentation of the disability after service because the weight 
of the competent and credible evidence is against finding a 
causal association or link between the post-service skin rashes 
and an established injury, disease, or event of service origin.  
See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

In reaching the above conclusions, the Board has not overlooked 
the medical literature filed by the Veteran.  Moreover, the Board 
notes medical article or treatise evidence, standing alone, 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion, a claimant may use such 
evidence to meet the requirement for a medical nexus.  Wallin v. 
West, 11 Vet. App. 509 (1998).  

However, an attempt to establish a medical nexus between service 
and a disease or injury solely by generic information in a 
medical journal or treatise "is too general and inclusive."  
Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article 
that contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present condition 
did not satisfy the nexus element).  Still, medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional.  Mattern v. West, 12 Vet. App. 
222, 228 (1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) 
(holding that evidence from scientific journal combined with 
doctor's statements was "adequate to meet the threshold test of 
plausibility"). 

In this regard, the information submitted by the appellant only 
contains generic information regarding, among other things, 
radiogenic diseases.  The Board therefore finds that this 
evidence is only entitled to limited probative value, as it is 
not supported by any definitive or concrete medical opinion.  In 
sum, even in light of this evidence, the Board finds the 
competent evidence of record reflecting no relationship between 
the Veteran's current skin rashes and his military service still 
outweighs the evidence in support of a nexus.  See Mattern v. 
West, 12 Vet. App. 222, 228 (1999) (generic texts, which do not 
address the facts in this particular case with any degree of 
medical certainty, do not amount to competent medical evidence).  

Put another way, the generic/generalized evidence contained in 
this treatise evidence along with the lay opinions cited above 
are outweighed by the June 2010 VA examiner's opinion as well as 
the medical evidence of record which is negative for complaints, 
diagnoses, or treatment for the claimed disorder for many years 
after the Veteran's separation from his military service.  See 
Maxson, supra.  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a skin 
rash on a direct and presumptive basis.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.307, 3.309, 3.309.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the 


evidence is against the claim, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a skin rash, including as due to ionizing 
radiation, is denied.



______________________________________________
 MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


